— Stephens J.

By the Court.

delivering the opinion.
[1.] We think the Court was right in refusing to charge that the defendant’s deed, which was from the heirs at law of the deceased grantee, and was recorded within twelve months after it was executed, should prevail over the plaintiff’s deed, which was from the grantee himself, and was recorded, though not within twelve months after its execution yet before the defendant’s deed was executed. The object of registry is to give notice to the world. The difference between recording within twelve months and afterwards, is this : In the first case, it is notice from the date of the execution ; in the last, from the date of the recording. A deed is not debarred from record because not recorded within, twelve months; and when recorded at all, it operates as a notice at least from that time. The plaintiff’s deed in this case, though not recorded within twelve months after it was made, yet had been recorded more than fourteen years when-the defendant’s deed was made. The plaintiff’s deed was the best.
[2.] It was urged that the record of the plaintiff’s deed was not valid, because the power of attorney, under which it had been made, was not recorded along with it, and indeed, had never been recorded at all. We do not think that the recording of the power of attorney was necessary to make the record of the deed serve as notice. The power of attorney is a muniment of title, and may therefore be properly recorded along with the deed. It is the authority for making a conveyance, but it is not the conveyance; nor, strictly speaking, is it a part of the conveyance. The deed is the conveyance. The deed purports to be made by the authority of a power of attorney. If that is true, it is an authentic, *443genuine conveyance; if false, it is a forgery. So may any deed, made without the intervention of an agent, turn out to be a forgery. In either case, if the deed purports to be an authentic, genuine conveyance, it is notice to the world that such a conveyance has been made; and in neither case is it necessary to give proof that it is not a forgery. It is the published assertion, and not the truth of it, which constitutes the notice. When the notice is given, then the deed is good, for just what it is worth according to the truth of the case.
Judgment affirmed.